DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent 10,201,503) in view of Wentworth (US Patent 3,819,292).
Regarding Claim 1:  Li et al. disclose a lamination forming system (the described additive manufacturing system is seen as a lamination forming system because multiple layers are applied), comprising: a melt extruder (extruder, claim 1) configured to melt a plastic raw material (col. 9 lines 36-37), such as a plastic sheet, plastic powder, or plastic particles, into a plastic melt and to deliver the same (material supply system configured to melt and pressurize the material, Claim 1); a nozzle unit (printing head comprising a nozzle, Claim 1) including a nozzle head including a sprue channel  (see area around needle 212, Figure 2B) that has an inlet (feed channel 208, figure 2B) connected proximally to said melt extruder (col. 14 lines 55-57) for entry of the melt plastic into said sprue channel, and an outlet (see extrusion port 226, Figure 2B) disposed distally from said inlet (see Figure 2B) to deliver the plastic melt from said sprue channel; and a carrier unit (see Figure 7) including a slide table (printing table 708, Figure 7) controllable to move relative to said nozzle head  (printing table is movable in the x, y, and z-directions to position the resulting product under the correct printing head, col. 19 lines 32-34), said slide table being configured to carry the plastic melt outputted from said outlet of said nozzle head (col. 19 lines 32-35). Li et al. further disclose wherein said sprue channel further has a controlled sprue region communicating said inlet and said outlet to receive the plastic melt, said outlet connected to a bottom of said controlled sprue region, said nozzle head further having 
Regarding Claim 3:  Li et al. and Wentworth disclose the invention as described above in the rejection of Claim 1.  Li et al. further disclose wherein said bottom of said controlled sprue region has a sprue tapered portion connected to said outlet, said inlet being higher than a top end of said sprue tapered portion, said valve needle having a needle tapered end movable in a direction toward or away from said sprue tapered end (tapered bottom of the “sprue region”, the tapered end of the needle and the direction of possible movement of the needle can be seen in Figure 2B).
Regarding Claim 6:  Lie et al. and Wentworth disclose the invention as described above in the rejection of Claim 1.  Li et al. further disclose wherein said carrier unit further includes a triaxial drive mechanism driving movement of said slide table, said lamination forming system further including a human interface module electrically connected to said pressure monitor control module and said triaxial drive mechanism (col. 19 lines 32-34, “[t]he printing table 708 is movable in the x, y and z-dimensions to position the resulting product under the correct printing head…” and further discloses a connection to a computer system (control module, col. 19 lines 36-39).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744